Title: Robert Taylor to James Monroe, 3 June 1813
From: Taylor, Robert
To: Monroe, James


Sir,
Head Quarters Norfolk 3rd. June 1813.
I have reason to believe, that a very nefarious trade with the enemy is now carrying on, from the ports of North Carolina. I think it my duty to lay the enclosed original affidavit before you; that the Government may take such measures thereon, as, in their wisdom, may seem proper. I have written to the Governor of North Carolina & enclose a copy of my letter. I have the honour to be, Very respectfully, Your ob. Servt.
Robert TaylorBrigr. Genl comg.
